Exhibit 10.3

Statement of Undertaking


This statement of undertaking (hereinafter “the Statement of Undertaking”) was
signed on the 26th of May 2015, by Hanan Gino, ID no. 056025075, from Bergman
29, Rishon Lezion (hereinafter “the employee”).


Whereas
the employee wishes to engage in an employment agreement with Verint Systems
Ltd. (hereinafter “the company”); and



Whereas
safeguarding the confidential data (as defined below), the company’s right in
inventions (as defined below) and any accompanying intellectual property are
essential to the company and the employee signs this undertaking as a condition
to his employment by the company.



Therefore, the employee declares and undertakes the following towards the
company:


In this statement of undertaking the term “the company” will also include all of
the parent companies, subsidiary companies and related companies, directly or
indirectly, as well as their subrogates and transferees.


1.
Confidential Data

The employee acknowledges that he has and will have access to data related to
the company, its business, assets, financial state, information regarding the
company’s activity, plans, predictions, customers, suppliers, business partners
and third parties to whom the company has undertaken to maintain confidentiality
(hereinafter “the confidential data”). Confidential data will include, amongst
other things, any data, whether marked as confidential or not, regarding
technology, products (completed products or products in development), research
and development, patents, copyrights, trade secrets, experiment results,
equations, processes; regarding trade secrets data, professional data,
marketing, sales promotion, business and financial plans, work procedures,
strategies, forecasts, inventions, financial data, list of customers, contracts,
engagements, transactions, undertakings; data regarding employees, consultants,
position holders, directors and share holders. Confidential data will include
data in any form, whether documents, written, oral, or electronic or magnetic
media. Confidential data will not include data that has become common knowledge,
not as a result of a breach of this statement of undertaking by any employee.
The employee acknowledges and understands that his employment by the company and
his access to confidential data creates a relation of trust regarding the
aforementioned confidential data.
During the period of employment by the company or at any time after the
termination of his employment for any reason, the employee will maintain the
confidentiality of the data and will refrain from disclosure to any person or
entity for his own benefit or the benefit of any organization other than the
company, without the advanced consent of the company.
All of the rights to the confidential data are and will continue to be the sole
property of the company or the third party providing the confidential data to
the company. Without derogating the generality of the mentioned above, the
employee agrees that all of the memos, documents, correspondence (email or
otherwise), reports, diagrams, equations,



--------------------------------------------------------------------------------



specifications, lists and any other document (in any form), prepared, collected,
processed, received, held, or that was used by the employee for his work for the
company or the confidential data (“the materials”) will be the exclusive
property of the company and will be considered confidential data. All of the
originals, the copies and the abstracts of the materials will be submitted to
the company by the employee upon the termination of the employment period or at
any time earlier, should the company so request, and the employee will not save
any copies of the aforementioned materials and the employee will not have lien
rights.
The employee will not remove the materials from the company’s offices during the
period of his employment, unless it is necessary as apart of his job and in
accordance with the company’s procedures. If the materials are removed from the
company’s offices as described above, the employee will take all measures to
maintain their confidentiality and will return them to their place immediately
after they are used as mentioned.
The employee will not use, during the period he is employed by the company,
without an existing permit or authorization, and will not disclose, confidential
data or trade secrets that belong to his previous employers or to any other
person to which he is obligated to maintain confidentiality or to refrain from
use (including an academic institution or any related party) (“previous
employer”). The employee will not bring any asset or confidential document of a
previous employer to the company’s offices, unless this asset, document or
information has become common knowledge or the previous employer has agreed in
writing to disclose the information.
 
2.
Unfair Competition and Prohibited Solicitation

The employee agrees that in light of his position in the company, his exposure
to sensitive, essential and valuable company information, company assets
(including intellectual property), technology, as well as business plans and
reputation (“the company’s main assets”), the provisions of this section 2 are
reasonable and required for the legal protection of the company’s main assets
and the employee undertakes to comply as a condition to his employment. The
employee declares that he has carefully read the provisions of this section 2,
that he understands the results of this undertaking, specifically this section
2, and he agrees to what is contained in this section and he has considered the
advantages and disadvantages of engaging in this undertaking. Therefore, the
employee undertakes that during his employment by the company and for 24 months
afterwards:
The employee will not engage, establish, develop or be involved in any way,
directly or indirectly, as an employee, an owner, a partner, an agent, a
shareholder, a director, a consultant or in any other way, in any business,
profession, position, or any other activity that is likely to include or require
the use of all or part of the company’s main assets. The employee confirms that
it is likely that any engagement, establishment, opening, or involvement,
directly or indirectly, as an employee, an owner, a partner, an agent, a
shareholder, a director, a consultant, or in any other way, in any business,
profession, position, or any other activity that competes with the company’s
business, as it was during the period of employment or as planned during the
period of employment, will require use of all or part of the company’s main
assets.
The employee will not solicit, will not attempt to convince or solicit, directly
or indirectly, any of the company’s employees to stop working for the company or
to reduce their work for the company and will not employ such an employee
directly or indirectly.



--------------------------------------------------------------------------------



The employee will not solicit, will not attempt to convince or solicit, directly
or indirectly, any consultant, service provider, agent, distributor, customer,
or supplier of the company to terminate, reduce or change their relations with
the company.


3.
Ownership of Inventions

The employee will notify and submit in writing to the company, or anyone
appointed on its behalf, any inventions, enhancements, improvements, equations,
processes, techniques, professional knowledge and technological data, whether
they can be registered as a patent, copyright or under any other similar law or
not, that were created, invented, made, developed or raised as ideas or
implemented or learned by the employee, himself or with others, during the
period he was employed by the company (including after work hours, on weekends,
or on vacation) (all of the aforementioned will hereinafter be defined as:
“inventions” or, if singular, “the invention”) immediately upon their discovery,
receipt, creation, or invention.
The employee agrees that all of the inventions, from the day they were invented
or created, are the company’s inventions, the company’s exclusive property, and
the company will be the only owner of all patents, copyrights, trade secrets, or
any other rights of any other kind, including moral rights, regarding
inventions. The employee hereby irrevocably and unconditionally assigns to the
company all of the following rights regarding all inventions: (1) patents,
patent applications and patent rights, their extensions or expansions, (2) right
related to creation, including copyrights or requests for copyrights, moral
rights (as defined below) and possessory design rights, (3) rights regarding
protection of trade secrets and confidential data, (4) samples and rights
related to them, (5) any other possessory rights related to intangible assets
including trademarks, service marks and applications for these rights, trade
names and related reputation, and (6) claim rights due to the violation of any
of the rights described above and the right to revenues, royalties and other
payments for the aforementioned rights. The employee hereby waives all moral
rights (as defined below) he may be entitled to regarding inventions, even after
he completed his period of employment by the company and he agrees never to sue
for these rights. “Moral rights” refer to any right of a creator to claim that
his creation be named after him, any right to object to any change to a
creation, and any other similar right that exists according to any law of any
country or any convention.
The employee undertakes that during the period he is employed by the company and
afterwards, he will perform any action required or reasonably requested by the
company, and will assist the company, at its expense, in any way necessary, to
register, protect, preserve, and enforce the inventions in all countries. These
actions will include, amongst others, signing documents and assisting in legal
procedures. The employee hereby irrevocably appoints and authorizes the company,
or anyone it designates on its behalf, as a legal representative of the employee
to act in his name and place, to sign any document, submit it and take any
measures on behalf of the employee permitted by law to enable registration,
preservation, protection and enforcement of the inventions, in any country.
The employee will not be entitled, in regard to the above, to any financial or
other return beyond what is explicitly stated in the employment agreement or any
other agreement or special settlement regarding this matter, written and signed
by the company. Without derogating from the generality of the foregoing, the
employee hereby irrevocably confirms that the amount he is paid according to the
explicit terms of the



--------------------------------------------------------------------------------



employment agreement is in lieu of any right the employee may be entitled to by
law for payment for the inventions and the employee hereby waives any right to
royalties or any other payment for the inventions, including by virtue of
section 134 of the Patents Law, 1967. In regard to the foregoing, any agreement,
engagement, or oral or written agreement, will not be valid without being
lawfully signed by the company.
  
4.
General

The employee hereby declares that in complying with all of the undertakings of
this statement of undertaking, and in his position as company employee, he is
not in violation of any undertaking to assign inventions, of non-competition, of
confidentiality, or any similar undertaking towards, or the right of, a previous
employer (including an academic institution or any related party). The employee
acknowledges that the company is relying on this declaration in its decision to
employ him.
The employee agrees that the provisions of this undertaking, which are an
inseparable part of the terms of his employment, are reasonable and necessary
for protection of the legitimate interests of the company.
The employee acknowledges that a breach of any provision of this statement of
undertaking will cause the company irreparable damage and therefore in case of a
breach of this statement of undertaking by the employee, the company will be
entitled to issue a restraining order to enforce this statement of undertaking
(without derogating from the other remedies the company will be entitled to).
Israeli law will apply to this statement of undertaking and it will be
interpreted accordingly. The authorized court in Tel Aviv will have the
exclusive jurisdiction in any matter related to this statement of undertaking.
Should the court or an authorized arbitrator determine that any of the
provisions of this statement is invalid or non-enforceable in any way, such
provision will be enforced to the maximum extent it can be according to the
intent of the company and the employee. If the provision cannot be enforced
according to this intent, the provision will be considered as if the parts that
were determined as invalid or non-enforceable were deleted, only in the state or
area in which it was determined that the provision was invalid or
non-enforceable. In addition, if it will be determined that any provision
included in this statement of undertaking is too wide for the period of time
mentioned, the geographical perimeter, activity, or any other issue, it will be
interpreted so that the applicable provision will be limited and reduced
according to the above mentioned characteristic, so that the provision will be
as enforceable as possible according to the law applicable at the time.
The provisions of this undertaking will remain fully valid after the termination
of the employment of the employee for any reason. This undertaking will not
derogate any other liability and undertaking of the employee according to any
law.
This statement of undertaking serves as the complete agreement between the
company and the employee regarding the issue of this statement. Any addition,
change and/or waiver of the undertakings according to this statement will only
be valid if they are written and signed by the company. A concession by one
party to the other party will be a one-time concession and will not serve as a
precedent for or reflect on a similar case or any other case.
This statement of undertaking and the rights and obligations according to it
will apply to subrogates, transferees and legal representatives of the company
and the employee. The company will be entitled to assign all or part of its
rights under this statement of undertaking. The employee will not transfer,
assign or convert the obligations imposed



--------------------------------------------------------------------------------



on him by virtue of this statement of undertaking in any way, without the
advanced written consent of the company.


As evidence, I signed, today 26 of May 2015


Employee’s Name: /s/ Hanan Gino

